GOLDBERG, Circuit Judge,
concurring in part and dissenting in part:
I concur in part IV of the majority’s opinion, awarding attorneys’ fees against the East Baton Rouge Parish School Board. However, I dissent from parts I — III of the majority decision, finding the United States Department of Health, Education and Welfare (HEW) immune from paying attorneys’ fees. My reasons for finding HEW liable for the payment of attorneys’ fees have been fully detailed in Judge Wright’s dissenting opinion in NAACP v. Civiletti, 609 F.2d 514, 521 (D.C.Cir.1979), cert. de*1042nied, 447 U.S. 922, 100 S.Ct. 3012, 65 L.Ed.2d 1114 (1980). It would be an unnecessary act to add a jot or tittle thereto.